Citation Nr: 0313769	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-03 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by blood in the stool and urine.

2.  Entitlement to service connection for a skin rash of the 
axilla, groin and neck.

3.  Entitlement to service connection for bilateral 
tendonitis of the Achilles tendon.

4.  Entitlement to service connection for postoperative 
residuals of a right thumb injury.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for radial nerve palsy 
of the left upper extremity.

7.  Entitlement to an initial evaluation in excess of 10 
percent for deep venous thrombosis of the right lower 
extremity.

8.  Entitlement to an initial evaluation in excess of 10 
percent for deep venous thrombosis of the left lower 
extremity.

9.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine.

10.  Entitlement to an initial compensable evaluation for 
residuals of pulmonary embolism with chest pain.

11.  Entitlement to an initial compensable evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Regional Office (RO) that, in pertinent part, denied service 
connection for the disabilities at issue and which assigned 
the evaluations now in effect for the service-connected 
disabilities set forth on the cover page.  This case was 
previously before the Board in November 1998, at which time 
it was remanded in order to afford the veteran the 
opportunity to testify at a hearing before a Veterans Law 
Judge.  Subsequently, the veteran testified at a hearing 
before a hearing officer.  In a statement dated in April 
1999, he indicated that he was satisfied with the hearing 
that was held.  

The Board points out that the issues of entitlement to 
increased ratings for arthritis of the left elbow and 
hypertension were addressed in the statement of the case 
issued in December 1996.  During the hearing conducted in 
April 1999, the veteran specifically withdrew his appeals 
regarding these matters.  In addition, the Board notes that 
the supplemental statement of the case issued in October 1999 
addressed service connection for arthritis of multiple joints 
(other than the cervical spine and left elbow).  The veteran 
was advised that this was not part of his appeal and in order 
to initiate an appeal concerning this matter, he needed to 
submit a notice of disagreement within one year from the date 
of the supplemental statement of the case.  Since a timely 
notice of disagreement was not filed, this matter is not 
currently before the Board for appellate consideration.  
Accordingly, this decision is limited to the issues listed on 
the cover page.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, by 
letter issued December 16, 2002, of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his service connection claims and 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  The 
veteran was informed that he had up to a year from the date 
of the letter to submit evidence in support of his claim.  
However, the full one-year period has not elapsed, and the 
veteran has not waived this period of time in which to 
present evidence.  See generally, Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304,  - 7305, - 
7316 (Fed. Cir. May 1, 2003), (holding that 38 C.F.R. § 
19.9(a)(2)(ii) (2002) was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it afforded 
a veteran less than one year for the receipt of additional 
evidence).  The Board notes that the letter did not inform 
the veteran of what evidence was necessary to establish 
entitlement to increased ratings for his service-connected 
disabilities at issue.  As such, a remand in this case is 
required to allow the veteran the full time period to submit 
evidence in support of his claims.  

The record discloses that the veteran has not been afforded 
an examination by the VA for his service-connected 
disabilities at issue for nearly four years.  VA and private 
treatment records reflect treatment since that examination 
for deep venous thrombosis, respiratory complaints and 
cervical spine pain.  The United States Court of Appeals for 
Veterans Claims has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for deep venous 
thrombosis, the cervical spine, pulmonary 
embolism and tinea pedis since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder. 

2.  The veteran should then be afforded 
VA vascular, respiratory, skin and 
orthopedic examinations to determine the 
nature and severity of deep venous 
thrombosis of each lower extremity, his 
cervical spine arthritis, a respiratory 
disorder and tinea pedis.  All necessary 
tests should be performed.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




